      Case 4:18-cr-00034-MW-MAF Document 75 Filed 07/14/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                          Case No. 4:18cr34-MW/MAF
                                            USM #: 26090-017
MICHAEL TYRONE HERRING,

     Defendant.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 70. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Motion to Vacate, Set Aside,

or Correct Sentence Under 28 U.S.C. § 2255, ECF No. 67, is DENIED. A Certificate

of Appealability is DENIED.” The Clerk shall also close the file.

      SO ORDERED on July 14, 2020.

                                     s/Mark E. Walker
                                     Chief United States District Judge
